DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.
Response to Amendment
Claims 1-4, 6-7, 9-18 and 20-23 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-2, 4, 6-7, 9 and 12-15 under 35 USC 103 as unpatentable over Behnke in view of Versteegh have been fully considered, and are persuasive. The rejection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka (EP2829726) (“Fujioka”) in view of Inoue et al. (JP2010019340) (“Inoue”).

    PNG
    media_image1.png
    594
    517
    media_image1.png
    Greyscale

Regarding claim 1, Fujioka teaches (Figs. 1-3) a bearing assembly for a wind turbine including a tower (11) and a nacelle (20), the bearing assembly comprising: a lower part (12b) configured to be attached to the tower and including a radially outer cylindrical surface, an upper part (12a) configured to be attached to the nacelle, a bearing (12) rotatably coupling the lower part to the upper part to allow rotation of the nacelle with respect to the tower about an axis of rotation, and a brake mechanism (16, 17) configured to selectively prevent relative rotation of the upper part and the lower part, the brake mechanism comprising a brake disk (16) and a brake caliper (17), and a seal assembly (Fig. 3), the seal assembly having a housing (23) having a first portion (see annotated Fig. 2) fixedly connected to the upper part (through base plate 21 and cover body 22), a cylindrical second portion (see annotated Fig. 2) depending from the first portion and encircling a portion of the radially outer cylindrical surface of the lower part, and at least one seal element (30).

In an analogous art, Inoue teaches a bearing unit. Inoue teaches (Fig. 2) a seal (20) with a first portion (22) and a second portion (24), where a seal (30) is mounted to an interior of the second portion and contacts a radially outer cylindrical surface of a lower part (see element 32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Fujioka and change the at least one seal element to be mounted to an interior of the second portion and contacting the radially outer cylindrical surface of the lower part to form a seal therewith as taught by Inoue to provide an effective seal. 
Regarding claim 2, Fujioka in view of Inoue teach the seal assembly of claim 1, and Fujioka further teaches (Fig. 2) the brake disc is disposed on the lower part, and the brake caliper is disposed on the upper part.
Regarding claim 4, Fujioka in view of Inoue teach the seal assembly of claim 1, and Fujioka further teaches the brake caliper is a hydraulically driven brake caliper (Paragraph [0046]). 
Regarding claim 6, Fujioka in view of Inoue teach the seal assembly of claim 1, and Fujioka further teaches (Fig. 1) the bearing is a rolling-element bearing (the ball bearing is interpreted to have “rolling elements”). 
Regarding claim 7, Fujioka in view of Inoue teach the seal assembly of claim 1, and Fujioka further teaches (Fig. 1) the bearing is a double-row ball bearing. 
Regarding claim 12, Fujioka in view of Inoue teach the seal assembly of claim 1, and Fujioka further teaches (Fig. 1) a wind turbine including the bearing assembly according to claim 1. 
Regarding claim 13, Fujioka in view of Inoue teach the seal assembly of claim 1, and Fujioka further teaches the first portion comprises a flange having a diameter greater than a diameter of the second portion (see annotated Fig. 2).
Regarding claim 14, Fujioka in view of Inoue teach the seal assembly of claim 1, and Fujioka further teaches (Fig. 1) the flange includes a plurality of through holes (secured by bolts into the cover 22) extending parallel to the axis of rotation via which the housing is fastened to a bottom side of the upper part. 
Regarding claim 15, Fujioka in view of Inoue teach the seal assembly of claim 1, and Fujioka further teaches (Fig. 2) the at least one seal element is mounted in a seal carrier (31).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka in view of Inoue, and further in view of Keller et al. (US8075266) (“Keller”).
Fujioka in view of Inoue teach the bearing assembly of claim 1, but fail to teach the brake caliper is an electrically driven brake caliper. 
In an analogous art, Keller teaches a wind turbine with a yaw adjustment system. Keller teaches (Fig. 1) an electric brake caliper (36) to hold an azimuth adjustment device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Fujioka in view of Inoue and change the brake caliper to be electrically driven as taught by Keller to provide a stopping force to the yaw adjustment system. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka in view of Inoue, and further in view of Behnke (US2011/0171022) (“Behnke”).
Fujioka in view of Inoue teach the seal assembly of claim 1, but fail to explicitly teach the brake caliper includes a brake lining that includes organic linings.
In an analogous art, Behnke teaches a wind turbine yaw brake wherein the brake caliper includes a brake lining that includes organic linings (graphite, see Paragraph [0028]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Fujioka in view of Inoue and change the brake caliper to have a brake lining that includes organic linings as taught by Behnke to use a suitable material for brake caliper linings. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka in view of Inoue, and further in view of Schaeffler (DE202007019326) (“Schaeffler”). 
Regarding claim 10, Fujioka in view of Inoue teach the bearing assembly of claim 1, but fail to teach the brake caliper includes a nickel-diamond coated brake lining. 
In an analogous art, Schaeffler teaches a bearing brake. Schaeffler teaches the brake material is a nickel-phosphorus base with additional diamond material (see translation, Paragraph [0011]), to provide a friction-increasing coating (see translation, Abstract). 

Regarding claim 11, Fujioka in view of Inoue teach the bearing assembly of claim 1, and Fujioka further teaches (Fig. 1) the brake disc is disposed on the lower part and the brake caliper is disposed on the upper part, the brake caliper is a hydraulically driven brake caliper (Paragraph [0046]), and the bearing is a rolling-element bearing (the ball bearing is interpreted to have “rolling elements”).  
Fujioka in view of Inoue fail to teach the brake caliper includes a nickel-diamond coated brake lining. 
In an analogous art, Schaeffler teaches a bearing brake. Schaeffler teaches the brake material is a nickel-phosphorus base with additional diamond material (see translation, Paragraph [0011]), to provide a friction-increasing coating (see translation, Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Fujioka in view of Inoue and change the brake caliper to include a nickel-diamond coated brake lining as taught by Schaeffler to provide a friction-increasing coating. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka in view of Inoue, and further in view of Walter et al. (US3773336) (“Walter”).
Fujioka in view of Inoue teach the bearing assembly of claim 16, and Fujioka further teaches (Fig. 2) the at least one seal element comprises a least one radial seal element, and a wind turbine including the bearing assembly (Fig. 1).
Fujioka in view of Inoue fail to teach the at least one seal element comprises a plurality of seal elements, wherein each seal element of the plurality of seal elements is mounted in a respective seal carrier ring.
In an art solving the same problem of rotatable member sealing, Walter teaches a shaft seal. Walter teaches (Fig. 5) a plurality of redundant seals (28, 29, 30) to seal the space between shaft and housing.
.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka in view of Inoue, and further in view of Matsuo et al. (US2010/0080702) (“Matsuo”).
Regarding claims 20-21, Fujioka in view of Inoue teach the bearing assembly of claim 1, and Fujioka further teaches (Figs. 1-3) a motor (15) configured to drive a pinion gear (15b), wherein the lower part includes a gear (13), and wherein the pinion gear engages the gear such that rotation of the pinion gear by the motor rotates the nacelle with respect to the tower (see Fig. 1).
Fujioka fails to teach the gear is an internal gear and the motor is located at least partially radially inside the upper part.
In an analogous art, Matsuo teaches a wind turbine. Matsuo teaches (Fig. 4) an internal gear (14) driven by a motor (11) that is radially inside a bearing section (see Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Fujioka in view of Inoue and change the gear to be an internal gear and the motor to be located at least partially radially inside the upper part as taught by Matsuo to provide yaw movement to the nacelle of the wind turbine. 
Regarding claim 22, Fujioka in view of Inoue teach the bearing assembly of claim 1, and Fujioka further teaches (Figs. 1-3) a motor (15) configured to rotate the nacelle with respect to the tower.
Fujioka fails to teach the motor is located at least partially radially inside the upper part.
In an analogous art, Matsuo teaches a wind turbine. Matsuo teaches (Fig. 4) an internal gear (14) driven by a motor (11) that is radially inside a bearing section (see Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Fujioka in view of Inoue and change the motor to be located at least partially radially inside the upper part as taught by Matsuo to provide yaw movement to the nacelle of the wind turbine. 
Regarding claim 23, Fujioka in view of Inoue teach the bearing assembly of claim 1, and Fujioka further teaches (Figs. 1-3) a motor (15) configured to drive a pinion gear (15b).
Fujioka fails to teach at least a portion of the pinion gear being located axially and radially inside the bearing. 
In an analogous art, Matsuo teaches a wind turbine. Matsuo teaches (Fig. 4) an internal gear (14) driven by a motor (11) that is radially inside a bearing section (see Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Fujioka in view of Inoue and change at least a portion of the pinion gear to be located axially and radially inside the bearing as taught by Matsuo to provide yaw movement to the nacelle of the wind turbine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                                                   

/Christopher Verdier/Primary Examiner, Art Unit 3745